         Case 1:18-cv-10836-PGG Document 86 Filed 10/31/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                      October 31, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        On May 16, 2019, Defendants moved to dismiss the complaint in the above-captioned
action. On October 2, 2019, Plaintiff wrote a letter to the Court seeking an extension of time to
respond to the motion until October 29, 2019. See Dkt. No. 81. Defendants did not oppose this
request, but respectfully requested that the Court set a reply date for Defendants. Specifically,
because there is often a significant lag between Plaintiff mailing filings to the Court and those
filings appearing on the docket, Defendants requested that their reply be due three weeks after
Plaintiff’s opposition is filed on the docket sheet. See Dkt. No. 82. The Court has not ruled on
either of these applications.

         On October 20, 2019, Plaintiff wrote a letter to the Court seeking a further extension of
his time to oppose Defendants’ motion to dismiss until November 12, 2019. See Dkt. No. 85. In
support of this application, Plaintiff cites to not receiving “commissary deliveries,” without
further elaboration on what he was unable to receive that is preventing him from filing his
opposition. Moreover, as evidenced by the multiple recent filings on the docket sheet, Plaintiff
clearly has access to materials he needs to file documents with this Court. Accordingly,
Defendants oppose Plaintiff’s request. However, in the event the Court grants Plaintiff an
extension of time to respond to the motion to dismiss, Defendants respectfully renew their
application for the Court to set their reply date as three weeks from the date Plaintiff’s opposition
is filed on the docket sheet.

       I thank the Court for its attention to this matter.
         Case 1:18-cv-10836-PGG Document 86 Filed 10/31/19 Page 2 of 2
 Page 2 of 2


                                              Sincerely,

                                              GEOFFREY S. BERMAN
                                              United States Attorney of the
                                              Southern District of New York


                                         By: _/s/ Alexander J. Hogan_________
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             Fax: (212) 637-2686
                                             E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld, Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
